REASONS FOR ALLOWANCE

Claims 1-20 are allowed.
1. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “  in response to receipt of the indication and based upon the item, identifying a  local context menu item provider, wherein the local context menu provider corresponds to first functionality that
is performable by the computer-implemented application with respect to the item, and further 
wherein the local context menu item provider has a first rank with respect to the item; in response to receipt of the indication and based upon the item, identifying a  remote context
menu item provider, wherein the remote context menu provider corresponds to second functionality that is performable by a second computer-implemented application with respect to the item, wherein the second computer-implemented application is external to the computer-implemented application, and further wherein the remote context menu item provider has a second rank with respect to the item; selecting the local context menu item provider and the remote context menu item provider for inclusion in the context menu with respect to the item, wherein the  local context menu item provider  and the remote context menu item provider are selected based on the first rank and the second rank; and based upon the local context menu item provider and the remote context menu item provider being selected, presenting a-the context menu to the user, the context menu comprises a first menu item provided by the local context menu item provider and a second menu item provided by the remote context menu item provider ,”as recited in Applicant's claims 1-20.  Claims 1-20 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455               

/DAVID R LAZARO/Primary Examiner, Art Unit 2455